              Case 2:19-cr-00173-RSM Document 37 Filed 02/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          UNITED STATES OF AMERICA                         CASE NO. CR19-173
                                                             ORDER TO SEAL DOCUMENT
11                                Plaintiff,

12                 v.

13          LIOBANY SERRANO LUNA,

14                                Defendant.

15

16          THE COURT having considered the motion to file counsel’s Declaration concerning

17 defendant’s Motion to Withdraw as Attorney under seal for referring to and citing documents

18 which are not in the public domain, the Court hereby makes the following findings:

19 That based upon the reasons set forth in defense counsel’s motion to file under seal:

20          IT IS THEREFORE ORDERED that attorney Tim Lohraff is hereby given leave to file

21 his Declaration under seal.

22 ///

23 ///

24

     ORDER TO SEAL DOCUMENT - 1
             Case 2:19-cr-00173-RSM Document 37 Filed 02/09/21 Page 2 of 2




 1

 2         DATED this 9th day of February, 2021
 3

 4

 5                                           A
                                             RICARDO S. MARTINEZ
 6                                           CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO SEAL DOCUMENT - 2
